Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s amendment field October 27, 2020. Claims 1, 3, 5-21, and 24-28 are pending in the application. Claims 21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1 and 5 have been amended. Claims 1, 3, 5-20, 24-25, 27, and 28 will presently be examined to the extent they read on the elected subject matter of record. 
Status of the Claims
The rejection of claims 1, 3, 5-20, 24-25, 27, and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to Applicant’s cancellation of the phrase “and does not have a terminal alkyl group”.
The rejection of claims 1, 3, 5-20, 24-25, and 27-28 under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2008/0045415) is maintained. 

New Rejections Necessitated by Amendments filed October 27, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 has been cancelled. Therefore, claim 3 cannot depend from claim 2. Claim 3 should depend from claim 1.
Claim 8 recites the limitation “the electrolyte c) is selected from the group consisting of the alkali metal salts, the alkaline earth metal salts, the ammonium salts of inorganic anions, the ammonium salts of organic anions and mixtures thereof” in lines 2-4. Claim 1 has been amended wherein “c) at least one electrolyte into ions selected from the group consisting of water soluble herbicide salts”. Based on this amendment, the electrolyte c) cannot be the alkali metal salts, the alkaline earth metal salts, the ammonium salts of inorganic anions, the ammonium salts of organic anions, and mixtures thereof because these are not water soluble herbicide salts, which the original specification defines water-soluble salts of herbicides as glyphosate or glufosinate, or the auxin herbicides such as 2,4-D or dicamba.
Claim 11 recites the limitation “the electrolyte c) is selected from the group consisting of active pharmaceutical ingredients, active agrochemical ingredients, biocide and repellents” in lines 2-3.  Claim 1 has been amended to recite “c) at least one electrolyte into ions selected from the group consisting of water soluble herbicide salts”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 9 recites the limitation “the electrolyte c) is selected from the group consisting of water soluble active ingredient” in lines 2-3.  Claim 1 has been amended to recite “c) at least one electrolyte into ions selected from the group consisting of water soluble herbicide salts”. Based on this amendment, component c) is already a water-soluble active ingredient, therefore, it does not further limit claim 1, as currently amended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3, 5-7, 10, 12-20, 24-25, and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2008/0045415). 
Applicant’s Invention
Applicant claims an adjuvant composition comprising a) at least one sulfated polyalkylene glycol, wherein the sulfated polyalkylene glycol consists of a polyalkylene glycol moiety and one or more sulfate groups, wherein the alkylene oxide units of the polyalkylene glycol moiety are selected from the group consisting of ethylene oxide units and propylene oxide units, has a degree of polymerization of from 5 to 40, , b) water, and c) a least one electrolyte dissociated into ions selected from the group consisting of water soluble herbicide salts. Applicant claims the adjuvant composition further comprising at least one water-insoluble active ingredient d). Applicant claims a method for improving plant wettability by a reduction in dynamic surface tension comprising the step of applying at least one adjuvant composition as claimed in claim 1 to the plant. 


Determination of the scope of the content of the prior art
(MPEP 2141.01)

Baur et al. teach liquid aqueous agrochemical preparations, such as active crop protectant ingredients and/or fertilizers, comprising (a) one or more water-soluble or partially water-soluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (a)), (b) one or more water-insoluble or largely water-insoluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (b)), (c) alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety, preferably having a (poly)alkyleneoxy group with 1 to 20 identical or different C1-C4-alkyleneoxy units, which group contains an ethyleneoxy group terminally esterified with the sulfate group, (d) if desired, anionic, nonionic, cationic and/or zwifterionic surfactants, (e) if desired, water and (f) if desired, other customary formulation auxiliaries (page 1, paragraphs 9-14). Baur et al. teach the formulations, containing defoamer, are suitable preferably for active ingredients of type (a) from the group of the salt-like (salt-containing) water-soluble active ingredients such as glufosinate (salts), glyphosate (salts), and paraquat and the like, especially glufosinate-ammonium (claims 1, 8, 9, 11, 13, 14, 15, component c, ammonium salts of organic anions) (page 1, paragraph 15; page 2, paragraphs 27-28). Baur et al. teach the formulations may further also comprise active ingredients of type (b), which are largely insoluble in water, examples being herbicides from the group of the diphenyl ethers such as oxyfluorfen, carbamates, thiocarbamates (claims 10, 13, 27, at least one water-insoluble active ingredient d) (page 2, paragraph 18). Baur et al. teach for component (c) preference is given to (poly)alkyleneoxy groups containing terminally a 1,2-ethyleneoxy group esterified with the sulfate group, i.e. the last alkyleneoxy unit in the polyalkyleneoxy group, which carries the sulfate group, is preferably an EO unit (page 3, paragraph 35). Particularly preferred components (c) are (C1-C9)alkyl (poly)ethylene glycol ether sulfates having 1 to 20 EO, preferably 1 to 10 EO (claims 1, 3, component a) (page 3, paragraph 36). 
Baur et al. teach the component (e) comprises water (claim 1, component b) (page 6, paragraph 238). Baur et al. teach as component (f), the preparation comprises other customary formulation auxiliaries, such as solvents, inert materials, such as tackifiers, wetting agents, dispersants, emulsifiers, penetrants, preservatives and antifreeze agents, fillers, carriers and colorants, evaporation inhibitors and pH-(buffer, acids and bases) or viscosity-modifying agents (for example thickeners) (claims 10, 12, 28, components g and h) (page 6, paragraph 239, 242-258). Baur et al. teach with the aid of the component mixtures, it is possible to prepare concentrated low-foam preparations, preferably concentrated low-foam liquid aqueous preparations, of agrochemicals, preferably salt-like active crop protectant ingredients, such as glufosinate-ammonium, which comprise (a) from 1 to 40% by weight, of water-soluble or partially water-soluble agrochemicals, preferably active crop protectant ingredients or fertilizers, (active ingredients of type (a)) (claim 7, 1% to 95% by weight), (b) from 0 to 40% of water-insoluble or largely water-insoluble agrochemicals, preferably active crop protectant ingredients or fertilizers, (active ingredients of type (b)) (claims 10 and 17), (c) from 0.1 to 99% by weight, of alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units (claim 5, 2% to 90%),  (e) more preferably from 5 to 85% by weight, of water (claim 6, % water) and (f) from 0 to 50% by weight of other customary formulation auxiliaries (claim 19, auxiliaries h)(page 7, paragraphs 269, 270, 271, 273, 274). Baur et al. teach preference is given to aqueous, liquid, concentrated, storage-stable formulations (page 6, paragraph 239). Baur et al. teach with stirring, the concentrated liquid crop protectant formulation in question from Tables 1 and 2 was diluted to a 1% strength solution, and the volume of foam formed was determined after 1 min, 3 min and 12 min in ml of volume (page 9, paragraph 296). Baur et al. teach in the biological examples the formulations of Tables 1 and 2 were diluted with water so that a water application rate of 200-400 l/ha at a customary application rate for glufosinate (300-1000 g/ha) for application to uncultivated land containing a spectrum of mono- and dicotyledonous harmful plants that had emerged under natural conditions was obtained (claim 16). Evaluation of the effect after 5 weeks indicated that the green parts of the harmful plants had died off and hence that effective harmful plant control had been achieved (claims 24, 25, control of unwanted plant growth, harmful organisms)(page 9, paragraphs 299-301-page 10, paragraphs 302-303). Baur et al. teach in the case of foliar application of urea (0.1 to 2% in the spray liquor) to leaves of monocotyledonous crop plants such as corn and also to dicotyledonous crop plants such as apples, the rate of foliar uptake was increased within a number of days by a factor of at least two in the presence of 0.05 to 1% of one of the alkyl ether sulfates according to the invention (claim 18, spray liquor, 0.001% to 10% by weight of component c) and/or d, urea, component c) (page 10, paragraphs 304-305).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

	Baur et al. do not specifically disclose a method for improving plant wettability by a reduction in dynamic surface tension. 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Baur et al. and use the adjuvant composition in a method of improving plant wettability by a reduction in dynamic surface tension. Baur et al. teach in the case of foliar application of urea (0.1 to 2% in the spray liquor) to leaves of monocotyledonous crop plants and to dicotyledonous crop, the rate of foliar uptake was increased within a number of days by a factor of at least two in the presence of 0.05 to 1% of one of the alkyl ether sulfates. The method, currently claimed, that improves plant wettability by a reduction in dynamic surface tension is the same method taught by Baur et al., the application of the formulations to plants. As such, following the prior art teaching that if the same composition taught in the art is used in the same method, application of the composition to plants, one of ordinary skill in the art would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., improved plant wettability by reduction in dynamic surface tension, without evidence to the contrary. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references. 
Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach, disclose, or suggest an adjuvant composition, comprising a) at least one sulfated polyalkylene glycol, wherein the sulfated polyalkylene glycol consists of polyalkylene glycol moiety and one or more sulfate groups, wherein the alkylene oxide units of the polyalkylene glycol moiety are selected from the group consisting of ethylene oxide units and propylene oxide units has a degree of polymerization of from 5 to 40, b) water and c) at least one electrolyte dissociated into ions selected from the group consisting of water soluble herbicide salt. In response to Applicant’s argument, Baur et al. teach the (poly)alkyleneoxy group may contain identical or different alkyleneoxy units from example 1,2-ethyleneoxy and 1,2-propyleneoxy. Baur et al. also teach anionic surfactants comprise fatty alcohols having 10-24 carbon atoms with 0-60 EO and 1-20 PO in the form of ether sulfates. Based on this teaching it would have been obvious to one of ordinary skill in the art that the (poly)alkyleneoxy group can have EO and PO groups. 
Applicant argues that the results in Table 1 of the instant Specification show that a higher efficiency of glufosinate-ammonium can be achieved in the presence of Emulsogen® PF20S compared to Genapol® LRO. Applicant argues that the inventive adjuvant composition allows a quicker weed control and show a longer weed control and that Frisch et al., does not teach or suggest such performance. In response to Applicant’s assertion of unexpected results, the examiner maintains that evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter.  Applicant claims an adjuvant composition comprising a) at least one sulfated polyalkylene glycol, wherein the sulfated polyalkylene glycol comprises ethylene oxide units, propylene oxide units, and/or butylene oxide units, has a degree of polymerization of from 5 to 60, and does not have a terminal alkyl group, b) water, and c) a least one electrolyte dissociated into ions. The components representing the instantly claimed composition in Table 1 are glufosinate-ammonium (one electrolyte dissociated into ions); Emulsogen® PF20S (at least one sulfated polyalkylene glycol); and water. Glufosinate-ammonium is one species of the broadly claimed at least one electrolyte dissociated into ions component. This component can be an electrolyte. Based on Applicant’s argument, this component is an herbicide, however, that is not claimed in independent claim 1. It cannot be determined if all electrolytes that can be dissociated into ions that are water soluble herbicide salts will provide the same purported quick weed control and prolonged weed control, as demonstrated with a composition comprising glufosinate-ammonium, as the electrolyte, any and all sulfated polyalkylene glycol, and water. Likewise, Emulsogen® PF20S is only one species of at least sulfated one polyalkylene glycol. It cannot be determined if all sulfated polyalkylene glycol, known and unknown, as currently claimed, will provide the same purported quick weed control and prolonged weed control, as demonstrated with a composition comprising glufosinate-ammonium, as the electrolyte, and water. Also, in reviewing the data it does appear that the composition comprising glufosinate-ammonium, Emulsogen® PF20S, and water provides faster weed control than compositions comprising glufosinate-ammonium, Genapol® LRO and water at 5 days, however, when comprising compositions with the same application rate of 3.2 g/l at 8 days the composition comprising Genapol® LRO has better weed control. After 15 days, the composition comprising Emulsogen® PF20S has slightly better weed control. It also appears that the application rate has an effect on weed control. The examiner notes that the data is not commensurate in scope with the claimed invention. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
None of the claims are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699